DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-9 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0090553 A1) in view of Pegelow et al. (US 2005/0119150 A1) and Bao et al. (US 2018/0320158 A1), as evidenced by Pure Zinc Ricinoleate product (China Product).
Regarding claims 1-3 and 5-9,  Wang teaches a unit dose liquid detergent composition (provided within a pouch: abstract, 0029, claim 10) comprising; water in claim 5) in the amounts such as 10-40 w% (20 or 10 w%); [0136, 0459: table 6], anionic surfactant (1st surfactant) such as alkali ethoxylated alkyl sulfate (due to presence of KOH or NaOH; 0147) in the amounts such as 10 w%; [0459: table 6], and nonionic surfactants (PEO) such as ethoxylated alkyl, C12-C14, alcohols (2nd surfactant), with ethoxylate number EO=7-9, in the amount of 8 or 15 w%; [0152, tables 5-6], and mono-ethanolamine (claim 9) in the amounts such as 6.8 w% which is construed as adjustable to lower amounts in view of its mixture with NaOH; [0459; table 6].  Note that Wang teaches derivatives of the instantly claimed third surfactant which is esters of polyalkoxylated sorbitan; [0164].  Note that Wang’s pouch contains a liquid detergent with all of its “non-aqueous material” soluble in the added water; [0459].  With respect to claim 4 and its source containing 70-100 wt% purity, it is noted that this ingredient is abundantly used as deodorizer and in cosmetic compositions with high purity as is available in the market (please see the attached China product Info.)
Regarding claim 1,  Wang does not teach the instantly claimed zinc ricinoleate (ZnR).  However the analogous art of Pegelow teaches this ingredient (ZnR) in the amount of 0.1-5 w%; [0267-268].  At the time before the effective filling date of invention it would have been obvious to a person of ordinary skill in the art to add the ZnR of Pegelow to Wang’s composition with the motivation of further enhancing the corrosion inhibiting properties of the composition as taught by Pegelow; [0239, 0249].
Regarding claims 1-3,  Wang does not, expressly teach the third surfactant and its HLB. However, the analogous art of Bao teaches a unit dose cleaning detergent composition comprising nonionic surfactant (alkoxy sorbitan) such as Tween-80; [claims 
Regarding claims 1 and 26-27,  Wang does not teach any precipitation of non-aqueous material.  Furthermore, The Office realizes that all the claimed effects or physical properties (i.e. no precipitation for 365 days at 24ºC) are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, in the claimed ranges, was prepared under similar conditions, and that the original specification specifies that the properties arise from a combination of specific ingredients or process step and that it is rendered obvious by the applied art.  Therefore, the claimed effects and physical properties, i.e. no precipitation of non-aqueous material for at least 90 days or 365 days at temperature of 24ºC, would expectedly be achieved by a composition with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim 21-25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0090553 A1) in view of Pegelow et al. (US 2005/0119150 A1) and Bao et al. (US 2018/0320158 A1), as further evidenced by Klausnitzer et al. (US 2008/0226886 A1) and Crafter’sChoice (2018/12/03) and Pure Zinc Ricinoleate product (China Product Info.).
Regarding claims 21-22, 25 and 28,  Wang teaches a unit dose liquid detergent composition (provided within a pouch: abstract, 0029, claim 10) comprising; water in amounts such as about 10 and 12 w%; [table 6], polyols such as glycerol and propylene glycol in the amounts such as 10-40 w% (20 or 10 w%); [0136, 0459: table 6], anionic surfactant (1st surfactant) such as alkali ethoxylated alkyl sulfate (due to presence of KOH or NaOH; 0147) in the amounts such as 10 w%; [0459: table 6], and nonionic surfactants (PEO) such as ethoxylated alkyl, C12-C14, alcohols (2nd surfactant), with ethoxylate number EO=7-9, in the amount of 8 or 15 w%; [0152, tables 5-6]. Note that Wang teaches derivatives of the instantly claimed third surfactant which is esters of polyalkoxylated sorbitan; [0164].  Note that Wang’s pouch contains a liquid detergent with all of its “non-aqueous material” soluble in the added water; [0459].  With respect to claim 22 and its source containing 80-94 wt% purity, it is noted that this ingredient is 
Regarding claims 21 and 28,  Wang does not teach the instantly claimed zinc ricinoleate (ZnR).  However the analogous (cleaning detergent) art of Pegelow teaches this ingredient (ZnR) in the amount of 0.1-5 w%; [0267-268].  At the time before the effective filling date of invention it would have been obvious to a person of ordinary skill in the art to add the ZnR of Pegelow to Wang’s composition with the motivation of further enhancing the corrosion inhibiting properties of the composition as taught by Pegelow; [0239, 0249].
Regarding claims 21 and 28,  Wang does not, expressly teach the third surfactant and its HLB. However, the analogous art of Bao teaches a unit dose cleaning detergent composition comprising nonionic surfactant (alkoxy sorbitan) such as Tween-80; [claims 22-23, 0114, 0255]. This is the same third surfactant according to applicant’s disclosure (PGPub. 108-109) which has the instantly claimed HLB of 2-10 as well.  At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to either add, or substitute, the Tween-80 of Boa to Wang’s composition with the motivation of adjusting compositions cleaning efficacy used on surface soils to be cleaned. Nonionics like Tween-80 improving the emulsification of composition for the embodiments when composition is in emulsion state, as taught by Bao; [0114]. 
Regarding claims 21-22 and 28,   on selection of zinc ricinoleate in melt form: it is noted that:  I)- this limitation is construed as a product by process that does not impart patentability.  Because; the patentability of a product does not depend on its In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), [MPEP 2112.02].  II)- The physical state of a material and their presence in a composition as long as it is chemically delivered for specific purpose/function (i.e. an odor absorbing active ingredient) does not differentiate it from the teaching of the prior art of record and in fact is construed as being the same. In short, as long as they perform the same intended function they represent the same limitation in instant claim(s).  III)- Finally, this fact is further demonstrated by prior art of Klausnitzer (a related prior art for applications of zinc rincinoleate as an odor-removing active) wherein the zinc ricinoleate is delivered onto fabrics in melt form; [30, 33, 88]. At the time, before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to deliver the rincinoleate in the melt form with the motivation of delivering a more pure deodorizing ingredient, and thus more effective, as taught by Klausnitzer above.  This would also render the instantly claimed higher amount of ricinoleate (i.e. 80-94 w.%) obvious since it would have been obvious to increase this amount as a routine laboratory experimentation, with the motivation of further enhancing odor removing efficacy of the liquid detergent composition.  This is further evidenced by another evidentiary prior art of Crafter’sChoice (attached before).
Regarding claims 23-25 and 28-30,  Wang does not teach any precipitation of non-aqueous material in fact.  Furthermore, The Office realizes that all the claimed effects or physical properties (i.e. no precipitation for 365 days at 24ºC) are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, in the claimed ranges, was prepared under similar conditions, and that the original specification specifies that the properties arise from a combination of specific ingredients or process step and that it is rendered obvious by the applied art.  Therefore, the claimed effects and physical properties, i.e. no precipitation of non-aqueous material for at least 90 days or 365 days at temperature of 24ºC, would expectedly be achieved by a composition with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Response to Arguments
Applicant's arguments filed 2021/08/17 have been fully considered but they are not persuasive. Because;

B-   In response to applicant’s argument (pages 6-8) “With regard to claim 21, it is further noted that the cited references do not teach or suggest preparing a melt of zinc ricinoleate (ZnR) from a solid zinc ricinoleate source containing 70 to 100 wt. % zinc ricinoleate” based on a total weight of the solid zinc ricinoleate source. The Office Action again cites Lefev as disclosing mixing a formulation in melt form. Lefev only discloses melting components a-d.”, it should be noted that:  I)- for the sake of brevity, the prior art of Lefev is not applied in the current rejection and thus argument is moot.  Furthermore `and again, regarding the use of zinc rincinoleate prepared in melt form, as discussed before; “when product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), [MPEP 2112.02]”, which renders the instantly claimed limitation obvious.  II)-  Applicant’s disclosure regarding the reason for selection of melt zinc rincinoleate (PGPub.: 0012-13) is construed as providing a higher concentration, at the source, of this deodorizing agent for more efficient delivery in the cleaning detergent composition on a surface to be washed/ cleaned. Therefore, any means (i.e. physical state/form) that delivers this ingredient by the claimed concentration would, obviously, render the claim obvious as is indicated on the action above.  Argument is unpersuasive.  III)- The argument of “cited prior arts not identifying difficulty of maintaining zinc ricinoleate in solution (page 8)” is not persuasive, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


  Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2021/10/14
				
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767